DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to Applicant’s amendment filed 11/12/2021, Claims 1, 17, 18, 22, 23, 29, 37, and 40 are amended, Claims 1-21 and 29-40 were previously withdrawn, no claims are added, and no claims are canceled. Therefore, claims 1-40 are currently pending wherein claims 1-21 and 29-40 are withdrawn.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set in the Non-Final mailed 8/12/2021 barring one specification objection. The Examiner has reiterated the specification objection that is still outstanding below.
The Applicant’s amendments to the specification and the drawings have overcome each and every drawing objection previously set forth in the Non-Final mailed 8/12/2021. Therefore, each and every drawing objection is withdrawn at this time.
The replacement drawing sheets filed 11/12/2021 are accepted by the Examiner.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final mailed 8/12/2021. Therefore, each and every claim objection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final mailed 8/12/2021. Therefore, each and every claim rejection under 35 U.S.C. § 112(b) is withdrawn at this time.
The Applicant’s amendments to the claims have overcome the rejection of claim 23 under 35 U.S.C. 101 previously set forth in the Non-Final mailed 8/12/2021. Therefore, the rejection under 35 U.S.C. 101 of claim 23 is withdrawn at this time.

Response to Arguments
Applicant’s arguments, see page 19, filed 11/12/2021, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. § 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon (US 2018/0264236) in view of Burkholz et al. (US 2019/0021640).
Applicant’s arguments, see page 20, filed 11/12/2021, with respect to the rejection(s) of claim(s) 23-28 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon (US 2018/0264236) in view of Burkholz et al. (US 2019/0021640) and various other secondary references.

Specification
   The disclosure is objected to because of the following informalities: 
Paragraph [0054] recites “include a pair of flaps 698A and 698A” (bolded for emphasis). The Examiner believes this sentence should be corrected to recite “include a pair of flaps 698A and 698B ” (bolded for emphasis).
Paragraph [0065] recite “in exterior surface 540 of tubular sidewall 534” (bolded for emphasis). The Examiner believes this should be amended to “in exterior surface 542 .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2018/0264236) in view of Burkholz et al. (US 2019/0021640; hereinafter “Burkholz”).
With regards to claim 22, Gordon discloses (Fig. 9) a medical assembly (960) comprising: 
an introducer sheath (See annotated Fig. 9 below, hereinafter referred to as Fig. A) (The examiner notes that the annotated introducer sheath is analogous to catheter 20 in other figures.) extending along a longitudinal axis (One of ordinary skill in the art would be able to understand that the medical assembly components would extend along a common axis) from a distal end (See Fig. A below) of the introducer sheath to a proximal end (See Fig. A below) of the introducer sheath, wherein a distal portion (See Fig. A below) of the introducer sheath is configured to be inserted transdermally into vasculature (See [0034] “catheter 20 may be an access sheath, vascular sheath, endovascular medical device”) of a patient (See Fig. A below); 

    PNG
    media_image1.png
    671
    850
    media_image1.png
    Greyscale


a hub (See annotated Fig. 9 below, hereinafter referred to as Fig. B) (The Examiner notes that the annotated hub is analogous to the adapters #114, #414 shown in other Figures.) extending along the longitudinal axis from a distal end (See Fig. B below) of the hub to a proximal end (See Fig. B below) of the hub, wherein the distal end of the hub is configured to couple to the proximal end of the introducer sheath (Referring to Fig. A above and Fig. B below it can be seen that the distal end of the hub is coupling to the proximal end of the introducer sheath.); and

    PNG
    media_image2.png
    608
    628
    media_image2.png
    Greyscale

an introducer extension (900) comprising a tubular sidewall (See [0075] “Support sheath 900 includes a tube 910” as the introducer extension comprises a tube it can be determined that the introducer extension comprises a tubular sidewall.) extending along the longitudinal axis from a proximal end (912) of the introducer extension to a distal end (911) of the introducer extension (See Fig. 9), wherein the distal end of the introducer extension is configured to couple to the proximal end of the hub (See Fig. B above where the annotated proximal end of the hub couples with the distal end 911 of the introducer extension 900), wherein the tubular sidewall is configured to define a curved configuration having at least one curve between the proximal end of the introducer extension and the distal end of the introducer extension (See Fig. 9 and [0075] “tube 910 has a curved configuration forming a 90° degree curve between the first and second ends 911, 912”), and 
wherein the introducer sheath, the hub, and the introducer extension define a common lumen configured to allow passage of a medical device (941) therethrough (See 
However, Gordon is silent with regards to the introducer extension comprising: 
a tubular sidewall, wherein the tubular sidewall defines a slit extending along the longitudinal axis, a moveable port configured to move along the tubular sidewall within the slit.
Nonetheless, Burkholz teaches (Figs. 1A-2I) an introducer extension (10) comprising: 
a tubular sidewall (28) extending along the longitudinal axis (See Examiner annotated Fig. 2A below, hereinafter referred to as Fig. C) from a proximal end (See Fig. C below) of the introducer extension to a distal end (See Fig. C below) of the introducer extension, wherein the distal end of the introducer extension is configured to couple (See [0048] “the distal end of the housing 28 may include a coupling mechanism 30, which may couple the extension 10 with the catheter assembly 14”) to the proximal end of the hub (14), wherein the tubular sidewall is configured to define a curved configuration having at least one curve between the proximal end of the introducer extension and the distal end of the introducer extension (See [0051] “the housing 28 may be rigid or semi-rigid” wherein since the tubular sidewall/housing 28 is semi-rigid it could be configured to define a curved configuration having at least one curve between the proximal and distal end of the introducer extension), wherein the tubular sidewall defines a slit (34) extending along the longitudinal axis (See 34 extending along the annotated longitudinal axis in Fig. C below), and wherein the introducer sheath (16), the hub (14), and the introducer extension (10) define a common lumen configured to allow passage of a medical device (12) therethrough (See Fig. 1C, which shows the introducer ; and a moveable port (36) configured to move along the tubular sidewall within the slit (See Figs. 2A-2D, which shows the moveable port configured to move along the tubular sidewall 28 within the slit 34).

    PNG
    media_image3.png
    313
    490
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular sidewall of the introducer extension of the medical assembly of Gordon with a teaching of Burkholz such that the introducer extension comprises a tubular sidewall, wherein the tubular sidewall defines a slit extending along the longitudinal axis, a moveable port configured to move along the tubular sidewall within the slit. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that incorporating a slot into the tubular sidewall/housing would allow an instrument extending through the slot to be configured to move along the slot to move the instrument from a proximal position to a distal position (See Abstract and [0053] of Burkholz).
	.
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Burkholz as applied to claim 22 above, and in further view of Panetta et al. (US 2016/0089295; hereinafter “Panetta”).
With regards to claim 23, the medical assembly of Gordon and Burkholz teaches the claimed invention of claim 22, and Gordon further teaches that the medical assembly comprises (Fig. 9) a support (950), the support comprising: 
a first portion (950, the portion that is under the patient’s arm) configured to be placed under the patient (The Examiner notes that reference numeral 950 shown in Fig. 9 is not within the specification of Gordon. However, the examiner believes that 950 is analogous to retainer 750 shown in Fig. 7 and [0069]. According to [0069], the retainer 750 is configured to secure the support sheath 700 to a surface and/or retain tube 710 in a desired configuration. Therefore, as 950 is analogous to 750, 950 would then perform the same function and could have the same structure. As retainer 750 may surround a hand, wrist, forearm, leg, or other anatomical feature of the patient’s body, 950 could surround the hand, wrist, forearm, leg, or other anatomical feature of the patient’s body. As 950 surrounds a part of the patient it could be said that a portion is placed under the patient.); and 
a second portion (The portion of 950 that is not under the patient’s arm) extending from the first portion and configured to engage an arm of the patient (As shown in Fig. 9, #950 engages with an arm of the patient), 
However, Gordon is silent with regards to the following:
wherein the first portion is configured to stabilize the second portion to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion.
a support (10), the support comprising: 
a first portion (120) configured to be placed under the patient (2) (See Fig. 1); and 
a second portion (20, 140, 287) extending from the first portion (120) and configured to engage an arm (See Fig. 1 and [0020] 1“extended panel 140 may position the left forearm of patient 2 inward, trans-abdominally”) of the patient (20), 
wherein the first portion (120) is configured to stabilize the second portion (20, 140, 287) to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion (See [0023] “Base panel 120 may extend under the back side of patient 2 in the direction from the left arm to the right arm, extending long enough so that sufficient body weight of patient 2 pushes base panel 120 into the surgical bed to immobilize it” and [0024] “Similarly, the rigid connection to main panel 20 from the weight of patient 2 on base panel 120, also limits the movement of extended panel 140, because extended panel 140 frigidly connects to main panel 20. In other words, the patient's weight on base panel 120 indirectly limits the movement of extended panel 140 via the rigid connections to main panel 20.”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Gordon and Burkholz with a teaching of Panetta such that the medical assembly further comprises an additional support, the additional support comprising: a first portion to be configured to be placed under the patient; and a second portion extending from the first portion and configured to engage an arm of the patient, wherein the first portion is configured to stabilize the second portion to prevent at least one of external abduction or external rotation of the arm of the patient, while a body weight of the patient is applied to the first portion. One of ordinary skill in the art would have been motivated 
The examiner would like to clarify that all recitations of “the support” in the rejections of the later, dependent claims refers to the additional support added in view of Panetta.
The medical assembly of Gordon and Burkholz modified in view of the teaching of Panetta will hereinafter be referred to as the medical assembly of Gordon, Burkholz, and Panetta.
With regards to claim 24, the medical assembly of Gordon, Burkholz and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Burkholz, and Panetta further teaches that the support (the support of Panetta 10) comprises a rigid plastic support (Panetta teaches that the second portion, 20, 140, and 287, of the support is a rigid plastic support. See [0016] of Panetta “Materials used to make the positioning board, such as the main, base and extended panel portions may include at least one radiolucent acrylic material, polycarbonate, or radiolucent plastic material.”).
With regards to claim 25, the medical assembly of Gordon, Burkholz, and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Burkholz, and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) is configured to position a wrist of the patient near a midsection of the patient (See Fig. 1 of Panetta which shows the positioning of the wrist of the patient near a midsection of the patient.) 
With regards to claim 26, the medical assembly of Gordon, Burkholz, and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon, Burkholz, and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) comprises a retention device (See Fig. 2b, #287 and [0028] of Panetta) configured to, when engaged, limit the mobility of the arm of the patient (See [0011] of Panetta “This disclosure is directed to a medical device that limits the movement of the left forearm.”).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Burkholz, and Panetta as applied to claim 26 above, and further in view of Kwarteng (US 2019/0290525A1).
With regards to claim 27, the medical assembly of Gordon, Burkholz, and Panetta teaches the claimed invention of claim 26, and although Gordon teaches that further tethering means may be used to further secure the positioning board to the patient (See [0017] of Gordon) the medical assembly of Gordon, Burkholz, and Panetta is silent with regards to the retention device comprising at least one of a strap, a hook and loop fastener, a button, or a buckle.
Nonetheless, Kwarteng teaches (Fig. 8) a retention device (403) that comprises at least one of a strap (See [0048] “the forearm support 403 with its Velcro arm strap 301”) or a hook and loop fastener (See [0048] “the forearm support 403 with its Velcro arm strap 301”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second portion of the support of the medical assembly of Gordon, Burkholz, and Panetta with a teaching of Kwarteng such that the retention device comprises at least one of a strap or a hook and loop fastener. One of ordinary skill in the art would have been motivated to make this modification, as the Velcro strap would help immobilize the arm in the anatomical position necessary to perform a trans-radial procedure via the left arm of the patient (See [0009] of Kwarteng). The Velcro strap of Kwarteng would be modified into the medical assembly of Gordon, Burkholz, and Panetta such that the strap immobilizes or fastens the patient’s arm to the other part of the retention device (#287 of Panetta).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Burkholz, and Panetta as applied to claim 23 above, and further in view of Brunetti (US 2018/0339132).
With regards to claim 28, the medical assembly of Gordon, Burkholz, and Panetta teaches the claimed invention of claim 23, however, the medical assembly of Gordon, Burkholz, and Panetta is silent with regards to the hub comprising at least one attachment member configured to engage the support.
Nonetheless, Brunetti teaches (Figs. 17, 18) a hub (102) comprising at least one attachment member (See [0352] “Once engaged at a desired position, securement tape or adhesive may be applied over the catheter hub, the male Luer connector, the tubing adaptor, or combinations thereof to maintain the catheter tube at the desired alignment or angle with the tubing coupling supported by the support feature” where according to [0116] “support can be called a support feature, structure, or adaptor, which can be used interchangeably”. Therefore, the securement tape or adhesive may be applied over the catheter hub and the support feature as the adaptor is an interchangeable term for the support feature.) configured to engage a support (146).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Gordon, Burkholz, and Panetta with a teaching of Brunetti such that the hub comprises at least one attachment member configured to engage the support. One of ordinary skill in the art would have been motivated to make this modification, as the securement tape maintains the catheter tube at the desired alignment or angle with the tubing coupling (See [0352] of Brunetti).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783